Title: To James Madison from Peter Audrain, 16 October 1805 (Abstract)
From: Audrain, Peter
To: Madison, James


          § From Peter Audrain. 16 October 1805, Detroit. “In compliance with the instructions which I have received from William Hull, Governor of the territory of Michigan, I have the honor to transmit to Your Excellency Copies of four acts of the legislature of the Said territory—to wit—An act Concerning the Supreme Court—An act concerning the district Court—An act Concerning the Militia, and An act for the encouragement of litterature, and the improvement of the City of Detroit.
          “The Governor and the Chief Justice Woodward left this place, on the 11th. inst. for fort Erie on their way to the Fœderal City, I hope you will pardon the liberty I take to inclose few lines for each of them.
          “As the Secretary, now acting as Governor, will no doubt write to you, I leave to him to acquaint you with the occurences of this place, Since the departure of the Governor; Please to accept the tender of my humble services to the General Government.”
        